Supreme Court of Florida
                                    ____________

                                   No. SC16-1288
                                   ____________


      IN RE: AMENDMENTS TO THE FLORIDA SUPREME COURT
                APPROVED FAMILY LAW FORMS.

                                [September 29, 2016]

PER CURIAM.

      Pursuant to the procedures approved by this Court in Amendments to the

Florida Family Law Rules of Procedure & Family Law Forms, 810 So. 2d 1, 14

(Fla. 2000), this Court has internally reviewed the Florida Supreme Court

Approved Family Law Forms and has determined that amendments to form

12.912(a), Memorandum for Certification of Military Service, are needed. Input

on this issue was received from the Advisory Workgroup on the Florida Supreme

Court Approved Family Law Forms, which provided valuable assistance. We have

jurisdiction. See art. V, § 2(a), Fla. Const.

      The amendments to form 12.912(a) update the contact information for the

various military branches to which the form must be sent. The amendments also
add a sentence near the end of the first paragraph of the instructions informing

litigants that although the contact information is current as of the effective date of

the form, it is subject to change. A single source website and telephone number

are also added for use if a litigant has difficulty obtaining the certificate or needs

additional information.1

      The amended form is adopted as set forth in the appendix to this opinion,

fully engrossed, effective for immediate use. The form may also be accessed and

downloaded from the Florida State Court’s website at

http://www.flcourts.org/resources-and-services/court-improvement/problem-

solving-courts/family-courts/family-law-forms.stml. By adoption of the amended

form, we express no opinion as to its correctness or applicability. We also direct

that the amended form be published for comment. Interested persons shall have

sixty days from the date of this opinion to file comments with the Court.2



      1. Other minor amendments are made to the instructions to this form.

       2. All comments must be filed with the Court on or before November 28,
2016, as well as a separate request for oral argument if the person filing the
comment wishes to participate in oral argument, which may be scheduled in this
case. If filed by an attorney in good standing with The Florida Bar, the comment
must be electronically filed via the Portal in accordance with In re: Electronic
Filing in the Supreme Court of Florida via the Florida Courts E-Filing Portal, Fla.
Admin. Order No. AOSC13-7 (Feb 18, 2013). If filed by a non-lawyer or a lawyer
not licensed to practice in Florida, the comment must be electronically filed via e-
                                          -2-
      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Supreme Court Approved Family Law Forms




mail in accordance with In re Mandatory Submission of Electronic Copies of
Documents, Fla. Admin. Order No. AOSC04-84 (Sept. 13, 2004). Electronically
filed documents must be submitted in Microsoft Word 97 or higher. Any person
unable to submit a comment electronically must mail or hand-deliver the originally
signed comment to the Florida Supreme Court, Office of the Clerk, 500 South
Duval Street, Tallahassee, Florida 32399-1927; no additional copies are required or
will be accepted.


                                       -3-
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY
                   LAW FORM 12.912(a)
 MEMORANDUM FOR CERTIFICATE OF MILITARY SERVICE (09/16)
                                  When should this form be used?

This form should be used if you KNOW OR DO NOT KNOW whether the other party in your case is on
active duty in a branch of the military service of the United States. “Active duty” includes reserve
personnel of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and members of the Florida
National Guard who have been called to active duty for more than thirty (30) days. Even if you believe
that the other party has never or would never join the military, you must show the court proof that he
or she is not a member of the military. Therefore, you may need to use this form to provide the court
with such proof. See the instructions for an Affidavit of Military Service, Florida Supreme Court
Approved Family Law Form 12.912(b), for additional information. Please note that the contact
information below is correct as of the effective date of this form; however, it may be subject to change.
If you have difficulty obtaining the certificates or need additional information, you may wish to contact
Military One Source at https://www.militaryonesource.mil/ or 800.824.9647.

Servicemembers Civil Relief Act (SCRA) Certificates:
For information on obtaining certificates of service or non-service under the Servicemembers Civil Relief
Act (SCRA)(formerly known as Soldiers’ and Sailors’ Civil Relief Act of 1940), please refer to the Defense
Manpower Data Center (DMDC) SCRA website: https://www.dmdc.mil/appj/scra .

You may also write the DMDC at the following address:
Defense Manpower Data Center [Attn: Military Verification]
1600 Wilson Blvd., Suite 400
Arlington, VA 22209-2593
Telephone: 703.696.6762

You may be charged a service fee by each military service branch for its response. Please refer to the
websites and/or phone numbers listed below for help in determining the amount of each military
branch’s fee and to verify its current mailing address.
COAST GUARD: USCG Commander, Personnel Service Center, Attn: PSD-MR, 4200 Wilson Blvd.,
Suite 1100, Arlington, VA 22203 Phone -866.772.8724
http://uscg.mil/psc/bops.

AIR FORCE: HQ AFPC/DS1W, Attn: World Wide Locator, 550 C Street, West, Suite 50,JBSA-Randolph
AFB, TX 78150-4752, Phone: 210.565.266.
www.afpc.af.mil/library/airforcelocator.asp


Instructions for Florida Supreme Court Approved Family Law Form 12.912(a), Memorandum for Certificate of
Military Service (09/16)
                                                    -4-
NAVY: Navy World Wide Locator, Navy Personnel Command, PERS 1, 5720 Integrity Drive, Millington,
TN 38055-3120, Phone: 901.874.5111. http://public.navy.mil/bupers-
npc/organization/npc/csc/Pages/NavyLocatorService.aspx
MARINE CORPS: Headquarters, United States Marine Corps, Personnel Management Support Branch
(MMSB-17), 2008 Elliot Road, Room 201, Quantico, VA 22134 Phone: 703.784.3941
 hqmc.marines.mil/agencies

PUBLIC HEALTH SERVICE: Attn: Director, Division of Commissioned Corps Officer Support, 1101 Wooten
Parkway, Plaza Level, Suite 100, Rockville, MD 20852
https://www.dmdc.osd.mil/appj/scra/

ARMY: www.dmdc.osd.mil/

This form should be typed or printed in black ink. You should complete this form for each branch of the
United States’ military listed above, and mail the form to each branch with a check for the appropriate
amount and a stamped, self-addressed envelope. You should keep a copy of the form for your records.
After you have received a verification of military status from each branch, you will need to attach those
verifications to an Affidavit of Military Service, Florida Supreme Court Approved Family Law Form
12.912(b), for filing with the clerk.

                         IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of Judicial Administration now require that all petitions, pleadings, and documents be
filed electronically except in certain circumstances. Self-represented litigants may file petitions or other
pleadings or documents electronically; however, they are not required to do so. If you choose to file
your pleadings or other documents electronically, you must do so in accordance with Florida Rule of
Judicial Administration 2.525, and you must follow the procedures of the judicial circuit in which you file.
The rules and procedures should be carefully read and followed.

                IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of Judicial Administration now require that all documents required or
permitted to be served on the other party must be served by electronic mail (e-mail) except in certain
circumstances. You must strictly comply with the format requirements set forth in the Rules of Judicial
Administration. If you elect to participate in electronic service, which means serving or receiving
pleadings by electronic mail (e-mail), or through the Florida Courts E-Filing Portal, you must review
Florida Rule of Judicial Administration 2.516. You may find this rule at www.flcourts.org through the link
to the Rules of Judicial Administration provided under either Family Law Forms: Getting Started, or Rules
of Court in the A-Z Topical Index.

Instructions for Florida Supreme Court Approved Family Law Form 12.912(a), Memorandum for Certificate of
Military Service (09/16)
                                                    -5-
SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by e-mail, the
procedures must always be followed once the initial election is made.


To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears.
Please CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme
Court Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida
Supreme Court Approved Family Law Form 12.915; and Florida Rule of Judicial Administration 2.516.




                                             Special notes...

Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out
these forms, that person must give you a copy of Disclosure from Nonlawyer, Florida Family Law Rules
of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms
also must put his or her name, address, and telephone number on the bottom of the last page of every
form he or she helps you complete.




Instructions for Florida Supreme Court Approved Family Law Form 12.912(a), Memorandum for Certificate of
Military Service (09/16)
                                                    -6-
                      IN THE CIRCUIT COURT OF THE                  JUDICIAL CIRCUIT,
                      IN AND FOR                                   COUNTY, FLORIDA

                                                                   Case No.: _____________________
                                                                   Division: _______________________
                                           ,
                             Petitioner,

                and

                                      ,
                            Respondent.


            MEMORANDUM FOR CERTIFICATE OF MILITARY SERVICE
TO:     (   )   USCG Commander, Personnel Service Center, Attn: PSD-MR, 4200 Wilson Blvd, Suite
                1100, Arlington, VA 22203 (Coast Guard)
        (   )   HQ AFPC/DS1W, Attn: World Wide Locator, 550 C. Street West, Suite 50, Randolph AFB,
                TX 78150-4752 (Air Force)
        (   )   Navy World Wide Locator, Navy Personnel Command, PERS-1, 5720 Integrity Drive,
                Millington, TN 38055-3120 (Navy)
        (   )   United States Marine Corps, Personnel Support Management Branch, (MMSB-17), ,
                2008 Elliot Road, Room 201, Quantico, VA 22134 (Marines)
        (   )   Public Health Service: Attn: Director, Division of Commissioned Corps Officer Support,
                http://dcp.psc.gov/ad_search.asp (Public Health)
        (   )   Locator www.dmdc.osd.mil/mla/ (Army)


RE:
        {Name of Respondent}                               {Respondent’s Social Security Number}



This case involves a family matter. It is imperative that a determination be made whether the above-
named individual, who has an interest in these proceedings, is presently in the military service of the
United States, and the dates of induction and discharge, if any. This information is requested under the
Servicemembers Civil Relief Act (formerly known as Soldiers’ and Sailors’ Civil Relief Act of 1940). Please
supply verification as soon as possible. My check for $           ___ for your search fee and a self-
addressed, stamped envelope are enclosed.

Florida Supreme Court Approved Family Law Form 12.912(a), Memorandum for Certificate of Military Service
(09/16)
                                                    -7-
Dated:                                    ______________________________________
                                          Signature of Petitioner
                                          Printed Name: _________________________
                                          Address: _____________________________
                                          City, State, Zip: ________________________
                                          Telephone Number: ____________________
                                          Fax Number: _________________________
                                          Designated E-mail Address(es):____________
                                          _____________________________________



IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was prepared for the Petitioner.
This form was completed with the assistance of:
{name of individual} ______________________________________________________________,
{name of business}_________________________________________________________________,
{address}__________________________________________________________________________,
{city}__________________, {state}____,{zip code}________, {telephone number} _______________.




Florida Supreme Court Approved Family Law Form 12.912(a), Memorandum for Certificate of Military Service
(09/16)
                                                    -8-